Citation Nr: 0210656	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-11 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling from June 
29, 1998.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disability.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 until November 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from February 1999 and September 
2000 rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Lincoln, Nebraska.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the PTSD 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth on the 
preceding page.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of subjective complaints 
of nightmares, flashbacks and suicidal ideation, and mild to 
moderate depression.

2.  By an October 1995 decision, the Board denied service 
connection for a lung disorder, including asthma.

3.  The evidence added to the record subsequent to the 
October 1995 Board decision, when viewed in the context of 
the entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2001).

2.  The October 1995 Board decision denying entitlement to 
service connection for a lung disability, including asthma, 
is final.  38 U.S.C.A. §§ 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1100 (2001).

3.  The evidence received subsequent to the October 1995 
Board decision is not new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for a lung disability have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was first granted in a September 
2000 rating decision.  At that time, a 30 percent rating was 
assigned, effective June 29, 1998.  The veteran disagreed 
with that initial rating determination and initiated an 
appeal.  By a January 2001 rating decision, the veteran's 
disability evaluation was increased to 50 percent disabling, 
effective June 29, 1998.  As that increase does not 
constitute a total grant of benefits sought, the appeal 
continues.  

Service connection for a lung disorder and for asthma was 
first considered and denied in an April 1993 rating decision.  
An appeal was initiated, culminating in an October 1995 Board 
decision denying both issues.  Following that decision, the 
veteran sought to reopen those claims.  
 

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  (The 
definition of what constitutes "new and material" evidence 
to reopen a claim was changed, but is effective only for 
claims filed on or after August 29, 2001, and therefore does 
not affect the veteran's claim to reopen.)

In the present case, the RO included the pertinent provisions 
of the VCAA in a May 2002 supplemental statement of the case, 
as well as in letters to the veteran dated in November 2001 
and January 2002.  Thus, the veteran has been put on notice 
as to the new law.  Moreover, the Board has reviewed the 
file, and finds that the requirements under the VCAA have 
been met.  In that regard, the Board finds that the veteran 
was provided notice as to the evidence needed to substantiate 
his claim, which notice included rating actions, statements 
of the case issued in June 1999 and January 2001, and the 
aforementioned supplemental statement of the case issued in 
May 2002.  The RO also made satisfactory efforts to ensure 
that all relevant evidence had been associated with the 
claims file.  The veteran was most recently afforded a VA 
examination in January 2002.  Additionally, the file contains 
several earlier VA examinations and outpatient treatment 
reports.  Finally, the veteran has submitted various medical 
and scientific articles in support of his claims.  

Based on the foregoing, the Board finds that no further 
development is required to comply with the VCAA.  There is no 
indication in the file that there are additional relevant 
records that have not been obtained.  Additionally, as noted 
above, the required notices were provided.

PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an 
appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2001).  

The veteran received a VA psychiatric examination in October 
1995.  He presented with complaints of flashbacks and 
nightmares, occurring at least weekly.  He further reported a 
markedly diminished interest in significant activities around 
him.  The veteran often wished to be alone, and a restricted 
affect and feelings of detachment were noted.  He also 
suffered from a strong sense of a foreshortened future, 
persistent sleeping difficulties, irritability and outbursts 
of anger, lack of concentration, hypervigilance and 
exaggerated startle response.  The veteran stated that his 
symptomatology occurred frequently and chronically, and was 
of at least moderate severity.  He commented that his 
inability to be around people had caused him difficulty in 
the area of employment as well as in personal relationships.  

Objectively, the veteran's affect was that of anxiety and 
flatness.  He also displayed at least mild depression.  The 
veteran's fund of general information was good, and he 
handled abstractions without impairment.  There was no 
evidence of any underlying psychotic thought process.  He 
denied hallucinations or delusions.  Obsessive-compulsive 
thinking was not evident, and judgment and insight appeared 
to be substantially intact.  The veteran was diagnosed with 
moderate to severe PTSD.  

The veteran again underwent a VA psychiatric examination in 
July 2000.  The veteran reported a history of sleep 
difficulties.  He stated that he slept approximately two to 
three hours at night, and sometimes could not sleep at all.  
The veteran also had nightmares and experienced flashbacks, 
particularly when hearing sounds simulating gunfire, such as 
firecrackers or thunderstorms.  The veteran stated that he 
tried to avoid people, though he stated he could spend time 
with his family, as he trusted them.  

Occupationally, the veteran reported a history of working in 
a factory and as a truck driver from December 1974 through 
1981.  He then engaged in construction work from 1981 until 
1984, at which time he again drove trucks until retirement in 
1991.  Recreationally, the veteran had no social activities.  
He stated that he would go fishing, and that he went to 
family gatherings.  He did not go to church or to visit 
friends.  The veteran stated that he avoided public places, 
and did not become involved with his children's school 
activities.  The veteran stated that he did crafts and some 
gardening at home.  

On objective examination, the veteran was appropriately 
dressed and groomed, and maintained adequate eye contact.  He 
made no abnormal movements or mannerisms.  His affect was 
flat and constricted, and his mood was very depressed.  When 
relating stories about Vietnam, the veteran did not seem to 
be aware of what was going on around him in the present until 
questions were asked, at which point he "snapped back into 
reality."  The veteran denied abnormal impulses, suicidal or 
homicidal ideations, hallucinations and delusions.  His 
thoughts remained organized, without any difficulties of 
recall or memory.  The veteran remained oriented to time, 
place, date and to the present situation.  There was no 
indication of any organic process and he appeared to be of 
average intelligence.  The veteran's interaction was quite 
appropriate and his communication was adequate.  Insight and 
judgment were intact.  The veteran was diagnosed with 
moderate PTSD.  He was also diagnosed with mild to moderate 
recurrent dysthymia secondary to his PTSD.  Alcohol 
dependence was the final Axis I diagnosis.  The examiner 
stated that the alcohol dependence had no relation to 
service.  The examiner further noted that the veteran's 
depression was a component of his PTSD. 

As noted previously, the veteran is presently assigned a 50 
percent disability evaluation for PTSD pursuant to the 
schedular criteria set forth under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that Code section, a 50 percent 
evaluation is warranted where the evidence demonstrates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board finds that the veteran's presently assigned 
disability evaluation of 50 percent appropriately reflects 
his level of disability throughout the entire period under 
consideration.  While at his VA examination in January 2002, 
the veteran stated that he sometimes felt so hopeless that he 
contemplated suicide.  However, he qualified that statement 
by adding that he was aware that suicide was "not the 
answer."  While suicidal ideations are listed among the 
symptomatology consistent with a 70 percent evaluation, the 
veteran's overall disability picture is not commensurate with 
that next higher rating.  In so concluding, the Board notes 
that the medical evidence of record did not demonstrate 
impairment in judgment, thinking or mood.  To the contrary, 
the veteran's judgment and insight were deemed to be 
"substantially intact" when examined in October 1995 and 
"intact" when assessed in July 2000.  Moreover, the medical 
evidence fails to show that the veteran engaged in 
obsessional rituals that would interfere with routine 
activities.  Indeed, the examiner in October 1995 stated that 
obsessive-compulsive thinking was not evident.  Additionally, 
the veteran's speech was not found to be intermittently 
illogical, obscure or irrelevant.  Instead, upon examination 
in July 2000, the veteran's thoughts were organized, his 
interaction was quite appropriate and his communication was 
adequate.  Furthermore, the medical evidence does not reveal 
impaired impulse control or spatial disorientation.  Abnormal 
impulses were denied by the veteran and he was found to be 
oriented to time, place, date and to the present situation 
when evaluated in July 2000.  Finally, the veteran did not 
neglect his personal appearance, as he was appropriately 
dressed and groomed when he presented for his VA examination.

The evidence of record also fails to demonstrate 
symptomatology warranting a 100 percent disability evaluation 
under Diagnostic Code 9411.  The medical evidence did not 
reveal gross impairments in thought processes or 
communication, persistent delusions or hallucinations, or 
grossly inappropriate behavior.  Furthermore, the evidence of 
record does not establish that the veteran is in persistent 
danger of harming himself or others, or that he cannot 
perform the activities of daily living.     

The Board acknowledges that the medical evidence reveals the 
veteran to have difficulties in establishing and maintaining 
effective relationships.  For example, the veteran stated the 
he made an effort to avoid people.  However, this aversion to 
people does not appear to affect his familial relationships, 
as he stated that he was able to participate in family 
gatherings and that he trusted family members.  His aversion 
to people similarly did not impede his ability to work.  The 
July 2000 VA examination detailed the veteran's occupational 
history, which included work in a factory, construction, and 
several years as a truck driver.  According to the report of 
occupational history, the veteran was employed in one 
capacity or another from 1974 until his retirement in 1991.   

The Board further acknowledges the veteran's numerous 
subjective complaints of sleeping difficulties, nightmares 
and flashbacks, as well as the objective findings of mild to 
moderate depression and a flat, constricted affect.  However, 
these symptoms and findings are contemplated in the award of 
the veteran's currently assigned 50 percent disability 
evaluation.  Overall, the evidence shows that this present 
rating most nearly approximates the severity of the veteran's 
PTSD over the entirety of the appeal period.  

In reviewing the evidence of record, the Board is cognizant 
of the veteran's contention, made through his accredited 
representative in his October 2000 notice of disagreement, 
that the veteran's clinically diagnosed PTSD and dysthymia 
are distinct disabilities and that they should each be rated 
separately.  The Board disagrees with that contention because 
the two conditions are manifested by duplicative and 
overlapping symptomatology.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); see also 38 C.F.R. § 4.14 (2001) (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  Support for the Board's conclusion on this 
point can be found in the July 2000 report of VA examination, 
in which the examiner noted that the veteran's depression was 
a component of his PTSD.  In short, his depression and PTSD 
are ratable under the same criteria.  Symptoms warranting a 
higher rating for either are to be considered in accordance 
with the criteria found at 38 C.F.R. § 4.130.  

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board will not remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for consideration of an extra-
schedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Claim to Reopen

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.)

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  

At the time of the last final decision regarding the 
veteran's claims of service connection for asthma and other 
lung disability, the evidence associated with the claims file 
included service medical records, a VA examination conducted 
in December 1992, and outpatient treatment reports from 1992 
until 1995.  Based on that evidence, the Board in October 
1995 determined that the veteran's asthma condition had 
preexisted service and was not aggravated during service.  
The Board further determined that the evidence did not 
establish the incurrence of any other lung disorder (then 
characterized as chronic obstructive pulmonary disease) 
during service.  

Following the Board's final decision as to these issues in 
October 1995, additional evidence has been associated with 
the claims file.  Such evidence includes VA outpatient 
treatment reports dated from 1995 until December 2001, 
documents dated 1992 and 1993 pertaining to Social Security 
Administration (SSA) disability determination, and medical 
articles referring to a link between stress and asthma.   

The VA outpatient treatment records submitted following the 
October 1995 Board decision show findings of a lung 
condition.  A report dated in November 2000 contains a 
finding of some end-expiratory wheezes.  A February 2001 
treatment report reveals complaints of shortness of breath.  
This report also notes a history of coughing up blood in 
April 2000.  A May 2001 report indicates that the veteran had 
crackles and wheezing, predominantly on his right side.  
Several reports reflect treatment for smoking cessation.  
None of these reports contains a competent medical statement 
asserting that the veteran's lung condition was causally 
related to service, or that any preexisting asthma was 
aggravated as a result of service.  

The documents associated with the SSA determination show that 
the veteran was deemed to be disabled under the Social 
Security Act.  Supporting evidence showed treatment for 
breathing difficulties, but did not reveal that such 
difficulties were related to military service.  

The Board finds that the newly submitted evidence does not 
tend to prove the veteran's claim in a manner that was not 
shown in October 1995.  All in all, the newly received 
evidence shows that the veteran continues to experience lung 
disability, a matter previously established when the Board 
considered the case in 1995.  The articles submitted by the 
veteran tend to relate attacks of asthma to stress, as well 
as to other precipitating factors; however, no evidence has 
been presented relevant to the specifics of the veteran's 
case.  In other words, the newly submitted evidence, 
including the information submitted by the veteran, does not 
tend to prove facts relative to the veteran's circumstances 
that were not shown previously.  Consequently, the Board 
finds that material evidence has not been presented.  The 
newly submitted information is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence submitted subsequent to the October 
1995 Board decision is not material under 38 C.F.R. 
§ 3.156(a), and the veteran's request to reopen his claim of 
service connection for a lung disability, including asthma 
must be denied.  

The veteran has raised several theories, including a theory 
that a lung disability was due to asbestos exposure in 
service, and a theory that smoking tobacco either caused or 
made worse a lung problem.  The asbestos theory was addressed 
in October 1995 and no new evidence to support his claim in a 
manner any different from that previously shown has been 
submitted.  The tobacco-smoking theory was raised after the 
effective date of statutory amendments providing that a 
disability will not be service connected on the basis that it 
resulted from injury or disease attributable to a veteran's 
use of tobacco products during service.  Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. 105-
206; see also 38 C.F.R. § 3.300 (2001).  Moreover, it should 
be noted that a new theory of entitlement, without new and 
material evidence to support the theory, does not require 
that the previously denied claim of service connection be 
reopened.  Ashford v. Brown, 10 Vet. App. 120 (1997).  

Finally, the Board notes that the veteran has requested that 
an independent medical opinion be obtained.  Such opinions 
may be sought where a case presents a question of medical 
complexity or controversy.  38 U.S.C.A. § 7109 (West 1991).  
However, as noted by the discussion above, the question 
before the Board is whether new and material evidence has 
been presented since the October 1995 denial.  This question 
requires an analysis of the newly presented evidence in light 
of the entire record and does not present complex or 
controversial medical questions.  Consequently, the Board has 
not sought such an opinion.


ORDER

A higher rating for PTSD is denied.

The application to reopen a claim of entitlement to service 
connection for lung disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

